Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attorney's Docket No.: 04860.P4891USC4
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Watson et al.     Group:	2135
Serial No.:			16/948,787   Examiner:	Tuan Thai
For:  MEMORY MANAGEMENT METHODS AND SYSTEMS.


1. 	This action is responsive to amendment filed on June 28 2022.  Claims 1-73 have been canceled.  Claims 74-93 are presented for examination and now allowed.  

2.   The Terminal Disclaimer filed June 28, 2022 has been reviewed and approved.

REASONS FOR ALLOWANCE
3.	The following is an Examiner's Statement of Reasons for Allowance:
 	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention.  The claims are allowable because the closest prior art cited by the Examiner; Sechrest (USPN: 7,185,155) fails to teach, anticipate or render obvious Applicant's amended claims 74 and 85.  Particularly, the prior arts of record do not teach system and method involves determining a usage level of a physical memory in which memory reduction operation associated with an application programming interface (API) is selected for an application occupying a part of the physical memory based on the usage level, where the application is integrated with an API library component of an application framework. The application is notified to perform the memory reduction operation to reduce the usage level via the API wherein it enables designing the memory device, so that change of available physical memory size can be significant to reduce or eliminate an immediate possibility of memory shortage. The method enables providing the application to determine a mode of operation to directly reduce memory usage without using API calls to software.  Particularly, the prior arts do not teach determining a usage level of a memory in a device, the usage level based on an amount of memory already in use, wherein the usage level is one of a plurality of usage levels; selecting one or more applications from a set of applications which are using the memory; notifying a first group of the selected one or more applications of the usage level via an API (Application Programming Interface) with a first notification associated with a first requested memory reduction to allow each application in the first group of the selected one or more applications to perform a memory reduction in response to receiving the first notification; notifying a second group of the selected one or more applications via an API with a second notification associated with a second requested memory reduction that is different than the first requested memory reduction. The system and method enables monitoring memory usage by running applications to ensure availability of a required capacity of free memory. 
 	In light of the foregoing; claims 74 and 85 of the present application are found to be patentable over the prior arts.  
	Claims 75-84 and 86-93 further limit the allowable independent claims 74 and 85.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 15, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135